EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Page 2
Claim 4, line 16	replace “25.0” with “25.0 wt%”

Page 4
Claim 4, line 4		replace “55.0” with “55.0 wt%”
Claim 4, line 14	delete “of propylene”
Claim 4, line 19	replace “5.0” with “5.0 wt%”

Page 5
Claim 4, line 1		replace “25.0” with “25.0 wt%”
Claim 4, line 4		replace “0.850 g/cm3” with “0.850 g/cm3”

Page 8
Claim 17, line 3	replace “55.0” with “55.0 wt%”
Claim 4, line 12	delete “of propylene”
Claim 4, line 16	replace “5.0” with “5.0 wt%”



Page 9
Claim 17, line 4		replace “25.0” with “25.0 wt%”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 2, 4-13, 16, and 17.

The present invention is drawn to a polypropylene composition comprising:  (A) a polymer blend comprising (A-1) from 55.0 wt % to 75.0 wt % of a propylene polymer including two different comonomer units selected from ethylene and alpha olefins having from 2 to 12 carbon atoms randomly distributed in a propylene polymer chain comprising (i) ethylene-derived comonomer units in an amount of 0.3 wt % to 4.0 wt % and (ii) comonomer units derived from alpha olefins having from 4 to 12 carbon atoms in an amount of 4.0 wt % to 16.0 wt %, wherein the propylene polymer has a melt flow rate (ISO 1133, 230 ºC, 2.16 kg) in a range of 0.5 g/10 min to 20.0 g/10 min, and (A-2) from 25.0 wt % to 45.0 wt % of an ethylene-based plastomer having a density from 0.850 g/cm3 to 0.915 g/cm3 and a melt flow rate (ISO 1133, 230 ºC, 2.16 kg) in a range from 5.0 g/10 min to 50.0 g/10 min, and wherein a MFR2 ratio of a MFR2 of the polypropylene composition MFRfinal to a MFR2 of the propylene polymer MFRpolymer is greater than 1.2.  See claims for full details.

Subject of claims is patentably distinct over the closest references, Gahleitner et al. (US 2019/0225723), Hirata et al. (WO 2011/064119), and Defoer et al. (WO 2016/091925), cited previously.  The references disclose polypropylene compositions comprising propylene terpolymer and ethylene-based plastomer.  None of the references teaches claimed polypropylene composition having a ratio MFRfinal to MFRpolymer of greater than 1.2.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 12, 2022